Citation Nr: 1217598	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-24 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1978 to February 1981 and from December 1990 to May 1991 with Reserve obligations from February 1981 to December 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which awarded service connection for PTSD and assigned a 10 percent disability rating effective January 3, 2006.  The Veteran perfected an appeal of the assigned rating.      

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized this issue in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service- connected disability).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record demonstrates that the Veteran's most recent VA examination concerning his service-connected PTSD is dated October 2008, more than 3 years ago.  The record suggests that the Veteran's PTSD may have worsened since that examination.  To ensure that the record reflects the current severity of the disability on appeal, a more contemporaneous examination is warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Upon remand, the Veteran should be afforded an additional VA examination for his service-connected PTSD. 

Relevant ongoing treatment records, if any, should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of any health care providers, both VA and private, who have treated him for his service-connected PTSD since January 2005.  After securing any necessary release, request any records identified that are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  After all treatment records, if any, are associated with the claims file, the Veteran should be afforded a VA examination to determine the current severity of his PTSD symptoms.  The claims file must be provided to the examiner prior to the examination.  All indicated studies and tests deemed necessary by the examiner should be accomplished and all results must be included in the examination report.  A complete rationale for all opinions expressed must be provided. 

The examiner should assign an Axis V diagnosis (GAF score), consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Psychiatric Disorders, and explain what the assigned score represents.  Additionally, the examiner must comment on the Veteran's current level of social and occupational impairment due to his PTSD, if any.  The specific PTSD symptoms which cause social and occupational impairment must be identified and discussed.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  

3.  After the development requested above has been completed to the extent possible, conduct any other development as may be indicated by the responses received as a consequence of the action taken in the preceding paragraphs.

4.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



